CALDWELL, Circuit Judge.
The case of Bartlett v. Gates and others has been argued and submitted on petition filed by certain *363■of the defendants in the action who are citizens of states other than Colorado to remove the suit from the state into the federal court, on the grounds of prejudice and local influence.
The act of congress (25 Stat. 434) provides:
“That when it shall be made to appear ‘that from prejudice or local influence,’ a non-resident defendant in a suit will not be able to obtain justice in the state courts, such non-resident defendant ‘may remove such suit into the circuit court of the United States.’ ”
The existence of “prejudice or local influence,” particularly the latter, has been made to appear in this case by a volume of evidence unusual,' if not unprecedented, on the hearing of a petition of this kind. The moral justification for a widespread or practically unanimous public opinion or sentiment in favor of one party to a suit or his cause, or against the other party or his cause, may be very great, but, before a trial, such opinion or sentiment constitutes what the law calls prejudice or local influence, and is made by the statute a ground for the removal of a cause from the state to the federal court. By the letter of the statute, as well as by the great weight of adjudicated ■cases, the nonresident defendants may remove the cause.
Counsel for the petitioners will prepare the order for the removal. When the .order is entered on the records of this court, the petitioners will cause a certified copy to be filed in the state court for its information. The law does not require this, but a proper respect for the state courts demands it.

. Removal of causes for prejudice or local influence, see note to P. Schwenk & Co. v. Strang, 8 C. C. A. 95.